Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Landau on 9/15/2021.
The application has been amended as follows: 
1. (Currently Amended) A radiation shield assembly, configured to block radiation
emanating from a radiation source below a table for supporting a patient, the assembly comprising:
(a) a supporting means to support the assembly, and configured to allow the
assembly to translate relative to the table to provide access to the patient:
(b) a first shielding means to block radiation from the source in a first
approximately vertical plane, fastened to the supporting means, and
(c) a second shielding means to block radiation from the source in a second
approximately vertical plane, fastened to the supporting means to allow the
second shielding means to translate and rotate along an approximately vertical
axis relative to the first shielding means;
	wherein the support means is configured to position the assembly such that a bottom edge of the first shielding means is about at the surface of the 

123. (Currently Amended) The radiation shield assembly of claim 1, wherein the support means is configured to position the assembly such that a bottom edge of the first shielding means is about at the surface of 

Allowable Subject Matter
Claims 1-6, 9-10, 13-15, 20, 28, 32, 35, 38, 40, 45-46, 54, 62, and 123 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein the support means is configured to position the assembly such that a bottom edge of the first shielding means is about at the surface of an operating table and that a top edge of the first shielding means is at least 175 cm (+/- 20%) from the floor”; recited together in combination with the totality of particular features/limitations recited therein. 
	Closest prior art to Niedzielski (20140048730) teaches a high shield that could be approximately 175 cm, but the radiation source is from above and the reference fails to teach a supporting means that allows the assembly to translate relative to the table or a functional equivalent, or that (despite the slight angling possible, see Figure 9) the supporting means is attached to the second shielding means in a way to allow the second shielding means to translate and rotate along an approximately vertical axis. Note that examiner’s interpretation of claim limitations 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached on generally M-F, 9-5..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881



/BROOKE PURINTON/Primary Examiner, Art Unit 2881